Title: From George Washington to Joseph Prentis, 6 February 1782
From: Washington, George
To: Prentis, Joseph


                  
                     Sir
                     Philada 6th Feby 1782
                  
                  I had not the pleasure of receiving your polite favor of the 15th of December untill the day before yesterday.  Permit me, this year, to return my answer to the Address of the Corporation of the City of Williamsburg and to express my regret that circumstances did not admit of my receiving it personally. I have the honor to be with great Respect Sir Yr most obt & hble servt.
                  
               